TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00753-CV


                                       K. E. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
  NO. C2010-0893C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant K.E.M. filed her notice of appeal on November 13, 2014.              The

appellate record was complete December 11, 2014, making appellant’s brief due December 31,

2014. To date, appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than February 13, 2015. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on January 29, 2015.



Before Chief Justice Rose, Justices Goodwin and Field